Curia.

The plaintiff’s attorney must now stipulate, and pay the costs of the Circuit, but the defendant must pay the costs of this motion. Applications to this Court should cer tainly be discountenanced, where we cannot but see that the party mighthave taken the full efiectof his application without coming here. A formal tender of the money or stipulation was not necessary till the defendant had made out his bill of costs. There is no pretence that the offer of the plaintiff’s attorney was not in perfect good faith, and we consider the proceeding on his part as equivalent to a tender,
Rule accordingly.